               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                           4:18CR3058

    vs.
                                                         ORDER
NELSON NICOLAS NUNEZ-ACOSTA,
and FELIPE GENAO MINAYA,

                 Defendants.



    IT IS ORDERED:

    1)    Government’s motion to continue, (Filing No. 59), is granted.

    2)    The evidentiary hearing on Defendants’ motions to suppress, (Filing
          Nos. 46 and 50), will be held before the undersigned magistrate judge
          on January 10, 2019 at 1:30 p.m. in Courtroom #2, United States
          Courthouse, Lincoln, Nebraska. Three hours have been set aside for
          this hearing.

    3)    Trial of this case remains continued as to both Defendants pending
          resolution of any pretrial motions filed.

    November 2, 2018.



                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
